


110 HR 5488 IH: Recovery and Stability of Iraq Act of

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5488
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2008
			Ms. Waters (for
			 herself, Ms. Lee, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To provide for the recovery and stability of Iraq, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recovery and Stability of Iraq Act of
			 2008.
		2.Findings and
			 statement of policy
			(a)FindingsCongress
			 finds the following:
				(1)The crisis of displaced Iraqis represents a
			 profound threat to the regional stability of the Middle East and confronting
			 the humanitarian crisis in Iraq is a national security interest, as well as a
			 profound moral responsibility.
				(2)Congress
			 recognizes that violence in Iraq has contributed to an enormous and urgent
			 humanitarian crisis.
				(3)At the end of
			 2007, the total number of displaced Iraqis is estimated to be approximately
			 4,500,000 people: 2,400,000 internally displaced and with nearly as many Iraqi
			 refugees having fled the country.
				(4)In 2006 the Iraq
			 Study Group Report recommended that If the [refugee and internally
			 displaced persons] situation is not addressed, Iraq and the region could be
			 further destabilized, and the humanitarian suffering could be severe,
			 and that The United States should take the lead in funding assistance
			 requests from the United Nations High Commissioner for Refugees, and other
			 humanitarian agencies..
				(b)Statement of
			 policyIt is the policy of
			 the United States Government, as a party to the 1967 Protocol to the 1951
			 United Nations Convention Relating to the Status of Refugees, to support the
			 rights of displaced persons and scrupulously observe the principle of
			 non-refoulement, irrespective of whether or not such persons have been formally
			 recognized as refugees.
			3.Establishment of
			 Iraqi Displacement Coordinator
			(a)Establishment
				(1)In
			 generalThere is established
			 within the Executive Office of the President a position to be known as the
			 Iraqi Displacement Coordinator (in this Act referred to as the
			 Coordinator), who shall report directly to the President on the
			 state of the Iraqi displacement situation. Not later than 30 days after the
			 date of the enactment of this Act, the President shall appoint an individual to
			 serve as the Coordinator.
				(2)Identification
			 and coordinationThe
			 Coordinator shall identify programs that address the humanitarian needs and
			 requirements of displaced Iraqis, and shall review, provide advice, support,
			 and coordinate with the heads of relevant departments and agencies of the
			 United States Government, the Government of Iraq, countries hosting displaced
			 Iraqis in the region, the United Nations, and other involved nongovernmental
			 organizations (NGO’s) and international organizations (IO’s).
				(3)DutiesThe
			 Coordinator shall be responsible for—
					(A)leading the United States Government effort
			 to respond to the crisis confronting displaced Iraqis, including refugees and
			 internally displaced persons;
					(B)ensuring to the greatest extent possible
			 that the rights and legal protections of displaced Iraqis are respected and
			 enforced by host countries;
					(C)discouraging violations in the spirit of
			 the 1967 Protocol to the 1951 Convention Relating to the Status of Refugees by
			 any country hosting displaced Iraqis, including a country that is not a party
			 to the Protocol or Convention;
					(D)pursuing
			 coordination and support for host countries of displaced Iraqis, recognizing
			 that humanitarian action is non-political by nature;
					(E)ensuring proper
			 management, implementation, transparency, and oversight by agencies of the
			 United States Government responsible for assistance projects for displaced
			 Iraqis;
					(F)resolving policy
			 and program disputes among departments and agencies of the United States
			 Government with respect to assistance projects for displaced Iraqis;
					(G)reporting directly
			 to the President with respect to assistance for displaced Iraqis; and
					(H)encourage to the
			 greatest extent possible the Government of Iraq to authorize and fully support
			 a cabinet-level ministry position to support displaced Iraqis.
					(4)Long-term
			 planning for displaced Iraqis
					(A)Comprehensive
			 strategyThe Coordinator
			 shall design, in consultation with concerned governments in the region, a
			 comprehensive strategy to address the needs of displaced Iraqis. The strategy
			 should recognize the need for immediate support for the most vulnerable
			 displaced Iraqis, as well as promote durable, long-term solutions to the
			 displacement crisis. The strategy should recognize the unique needs in each of
			 Iraq’s 18 provinces, and the needs of countries hosting Iraqi refugees.
					(B)Planning for the
			 return of displaced IraqisThe Coordinator shall encourage the
			 Government of Iraq, with the coordination of the United States Government, the
			 United Nations, appropriate foreign governments, and other interested parties
			 to develop a long-term plan for the voluntary, dignified, and safe return of
			 displaced Iraqis to their homes. The plan should address issues of return,
			 repatriation, and reintegration of displaced Iraqis, including providing for
			 proper procedures for settling property disputes. Long-term planning for
			 returns shall not interfere with humanitarian assistance efforts for displaced
			 Iraqis.
					(b)Reporting
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act and every 120 days thereafter, the Coordinator shall submit to the
			 President and Congress a report on United States status of assistance efforts
			 for displaced Iraqis.
				(2)ContentsThe
			 report required under this subsection shall include the following
			 information:
					(A)A description of
			 the strategy required under subsection (a)(4).
					(B)An assessment of
			 the progress of the strategy required under subsection (a)(4), and any steps
			 taken toward implementation of the strategy.
					(C)The distribution of
			 duties and responsibilities regarding assistance projects for displaced Iraqis
			 among the agencies of the United States Government.
					(D)An assessment of
			 assistance efforts for displaced Iraqis implemented by all relevant actors,
			 including the United States Government, the Iraqi Government, foreign
			 governments, the United Nations, international organizations, and
			 nongovernmental organizations.
					(E)An evaluation of
			 the Government of Iraq’s ability to implement assistance for displaced Iraqis
			 in an effective and equitable manner.
					(F)An overall
			 evaluation of the humanitarian conditions confronting Iraq and displaced
			 Iraqis, and the various regional impacts of their presence.
					(G)An assessment of
			 the budgetary needs of the agencies United States Government in meeting the
			 goals of the comprehensive strategy.
					(H)Recommendations
			 for preventing future displacement in Iraq.
					(c)Authorization of
			 fundsThere are authorized to be appropriated such funds as may
			 be necessary for fiscal years 2009, 2010, 2011, 2012, and 2013 for the
			 establishment and operating costs of the Iraqi Displacement Coordinator within
			 the Department of State.
			4.DefinitionsIn this Act—
			(1)Displaced
			 IraqisThe term displaced Iraqis means Iraqis who
			 have become refugees or internally displaced persons.
			(2)Internally
			 displaced personThe term internally displaced
			 person means a person who has been forced or obliged to flee or to
			 leave such person’s home or place of last habitual residence, in particular as
			 a result of or in order to avoid the effects of armed conflict, situations of
			 generalized violence, violations of human rights, or natural or human-made
			 disasters, and who have not crossed an internationally-recognized state
			 border.
			(3)Non-refoulementThe
			 term non-refoulement has the meaning given such term in the 1951
			 United Nations Convention Relating to the Status of Refugees.
			(4)RefugeeThe
			 term refugee means a person who is outside the country of such
			 person’s nationality or, in the case of a person having no nationality, is
			 outside the country in which such person last habitually resided, and who is
			 unable or unwilling to return to, and is unable or unwilling to avail himself
			 or herself of the protection of, that country because of persecution or a
			 well-founded fear of persecution on account of race, religion, nationality,
			 membership in a particular social group, or political opinion.
			
